Citation Nr: 0327886	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  00-12 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for bilateral hearing 
loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

The veteran testified  before a decision review officer at a 
hearing at the RO in September 2000.  A transcript of the 
hearing has been associated with the claims folder.


REMAND

A January 1999 PTSD evaluation and the September 2000 hearing 
transcript reflect the veteran's descriptions of the various 
stressors which he claims caused his PTSD.  Specifically, the 
veteran has indicated that there were fires and other 
accidents aboard the USS Forrestal while he served aboard 
that ship.  He has also indicated that he saw the remains of 
a sailor who was killed by an aircraft propeller.  There is 
no indication that the RO has undertaken any development 
based on this information.  

With regard to the veteran's claimed headaches, the Board 
notes that the RO has attempted to obtain information from 
the Philadelphia Police Department concerning an alleged 
accident in the fall of 1969.  Only one request was made, and 
there is no evidence that a response was received.  The Board 
is of the opinion that a further attempt should be made to 
obtain information regarding this claim.

The Board also observes that the veteran received treatment 
for ear and hearing complaints while in service.  The VA 
treatment notes of record indicate that the veteran currently 
has from mild high frequency sensorineural hearing loss.  
However, there is no medical opinion regarding the etiology 
of the veteran's current hearing loss or his claimed 
tinnitus.

Finally, the Board notes that in April 2002 the RO sent the 
veteran a letter which was intended to comply with the 
notification requirements of Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)].  The letter informed the veteran 
that if the evidence and information requested in the letter 
were not received within 30 days of the date of the letter, 
the RO would decide the claim based on the evidence of record 
and any records of VA examinations and opinions received by 
the RO.  Although the time limit for the submission of 
additional evidence and information was consistent with a VA 
regulation then in effect, the United States Court of Appeals 
for the Federal Circuit has invalidated the VA regulation to 
the extent that it authorized VA to deny a claim before the 
expiration of the one-year period for response provided by 
38 U.S.C.A. § 5103(b).  See Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010, (Fed Cir., Sep. 22, 2003).  

In light of these circumstances, this appeal is REMANDED to 
the RO for the following:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The appellant should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should attempt to obtain any 
pertinent evidence properly identified 
but not provided by the appellant.  If 
the RO is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, the RO should so inform the 
appellant and his representative, and 
request them to provide such evidence.

Specifically, the RO should contact the 
Philadelphia Police Department and 
request information pertaining to the 
veteran's alleged motor vehicle accident 
in 1969.  A negative response should be 
requested if there exists no evidence 
pertaining to this alleged incident.

3.  The RO should also attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
his alleged stressors, such as the dates, 
locations, units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, and units of assignment.  With 
this information, the RO should review 
the file and prepare a summary of the 
veteran's alleged service stressors.  
This summary must be prepared whether or 
not the veteran provides an additional 
statement, as requested above.  

This summary and a copy of the veteran's 
DD 214 and other service personnel 
records should be forwarded to the United 
States Armed Forces Center for Research 
of Unit Records (CRUR).  The CRUR should 
be provided with copies of any 
information obtained from the veteran, 
and should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  

4.  Thereafter, the RO should review the 
claims file with respect to the veteran's 
claim of entitlement to PTSD and ensure that 
the requested development has been conducted 
and completed in full.  

It should then make arrangements for the 
veteran to be afforded a VA psychiatric 
examination, if the RO determines that 
such an examination is indicated.  The 
veteran should be properly notified of 
the date and location of the examination.  
The claims folder must be made available 
to and reviewed by the examiner before 
completion of the examination report.  
The RO should describe any verified 
stressors in the examination request.  
The examiner should determine if the 
veteran meets the DSM IV criteria for 
PTSD.  If PTSD is diagnosed, the examiner 
should identify the elements supporting 
the diagnosis and specifically indicate 
whether it is attributable to the 
verified stressor or stressors described 
in the examination request.  If PTSD is 
not diagnosed, the examiner should 
explain why the veteran does not meet the 
criteria for this diagnosis.

5.  The RO should also schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature and etiology of 
the veteran's claimed headaches.  The 
veteran should be properly notified of 
the date and location of the examination.  
The claims folder must be made available 
to and reviewed by the examiner before 
completion of the examination report.  

All indicated testing should be 
conducted, and a complete history should 
be elicited.

Based upon the documented history and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any currently 
present headaches are etiologically 
related to the veteran's military 
service.  

The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.

6.  The RO should also schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature and etiology of 
the veteran's claimed hearing loss and 
tinnitus.  The veteran should be properly 
notified of the date and location of the 
examination.  The claims folder must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  

All indicated testing should be 
conducted, and a complete history should 
be elicited.

Based upon the documented history and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any currently 
present hearing loss is etiologically 
related to acoustic trauma during the 
veteran's military service.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that any currently present 
tinnitus is etiologically related to 
acoustic trauma during the veteran's 
military service.

The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.

7.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

8.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative an 
appropriate opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
appellant until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE) 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




